Citation Nr: 0834977	
Decision Date: 10/10/08    Archive Date: 10/16/08

DOCKET NO.  03-12 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to service connection for a right knee 
disability.

4.  Entitlement to service connection for fibromyalgia.

5.  Entitlement to service connection for carpal tunnel 
syndrome.

6.  Entitlement to service connection for tonsillitis.

7.  Entitlement to service connection for a bilateral ankle 
disability.

8.  Entitlement to service connection for a total disability 
evaluation for compensation purposes based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to 
September 1967. 

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, that denied entitlement to service 
connection for a nervous condition, a left knee disorder, a 
right knee disorder, fibromyalgia, carpal tunnel syndrome, 
tonsillitis, and osteoarthritis of the knees and ankles.  

The claim was remanded in June 2006 for further development.  
During the pending appeal, the issue of entitlement to 
service connection for a stomach disorder was granted in an 
August 2007 rating decision.  As that was a full grant of 
benefits that issue is no longer on appeal to the Board.  

The issues of entitlement to service connection for left knee 
disability, right knee disability, a psychiatric disorder and 
a TDIU are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.

The veteran has submitted an informal claim for entitlement 
to service connection for his hands and in support has 
submitted evidence of treatment in service of a skin 
condition of his hands.  This appears to be a claim for a 
skin condition of his hands and is referred to the agency of 
original jurisdiction for appropriate development.  


FINDING OF FACT

Competent medical evidence of a current diagnosis of 
tonsillitis, fibromyalgia, carpal tunnel syndrome and 
bilateral ankle disability is not of record.


CONCLUSIONS OF LAW

1.  Service connection for tonsillitis is not warranted.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.303 (2007).

2.  Service connection for fibromyalgia is not warranted.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.303 (2007).

3.  Service connection for bilateral carpal tunnel syndrome 
is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.303 (2007).

4.  Service connection for bilateral ankle disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); 73 FR 23,353 (Apr. 30, 2008).  

Here, the RO sent correspondence in May 2002, June 2002, and 
August 2006; rating decisions in October 2002 and July 2004; 
and a statement of the case in March 2003.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (2006) 
(specifically declining to address harmless error doctrine); 
see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in a 
supplemental statement of the case in August 2007.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination and 
opinion in relation to the claim for service connection for 
tonsillitis.  After review of the evidence of record the 
Board does not find that a medical examination or a medical 
opinion is necessary to decide the claim for service 
connection for fibromyalgia, carpal tunnel syndrome and 
bilateral ankle disability.  Service medical records are 
negative for these disabilities claimed and there is no 
competent medical evidence of a diagnosed fibromyalgia, 
carpal tunnel syndrome and bilateral ankle disability.   See 
38 C.F.R. § 3.159(c).  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service.  See Pond v. West, 12 Vet. App. 341 (1999); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. § 3.303(a).

Service connection may also be granted if the evidence shows 
that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and if the 
evidence includes competent evidence relating the current 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).

Where a veteran served continuously for 90 days or more 
during a period of war or after December 31, 1946, and 
specified diseases to include arthritis become manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. § 1101, 1112, 1113 (West 2002); 38 C.F.R. § 3.307, 
3.309 (2007).

When a disability is not initially manifested during service 
or within an applicable presumption period, direct service 
connection may nevertheless be established by evidence 
demonstrating that the disability was in fact incurred or 
aggravated during the veteran's service.  38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

With regard to the issue of service connection for 
tonsillitis, service medical records are negative for 
complaints, findings or diagnosis of tonsillitis.  In a 
medical history accompanying his separation examination in 
June 1967 the veteran indicated having or having had ear, 
nose or throat trouble; however, the medical comment shows 
ENT with a line through it.  On examination, the clinical 
evaluation was normal for mouth and throat.

Post service medical records show in February 1968 the 
veteran was assessed with chronic tonsillitis.  

At a VA examination in September 2006, the veteran reported 
that he had no medication for tonsillitis and that he was on 
medication for gastroesophageal reflux disease (GERD).  The 
veteran had complaints of hoarseness and burning of his 
throat and pain in his epigastrium.  On examination, the 
veteran's pharynx was normal, with no hypertrophy of tonsils 
or atrophic tonsils.  The diagnosis was a normal pharynx with 
no evidence of tonsil hypertrophy.  The examiner opined that 
this was a case of mistaken complaints.  The veteran had no 
complaints related to tonsillitis.  His complaints were all 
due to GERD.  

The medical evidence of record does not show a current 
disability of tonsillitis.  As shown in the examination 
report, the veteran's claimed symptoms are attributed by the 
VA examiner to GERD.  The veteran is now service-connected 
for GERD and any throat symptoms related to GERD would be 
considered in the evaluation of GERD.   

In sum, there is no competent medical evidence of a current 
diagnosis of tonsillitis.  The existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation.  38 U.S.C.A. § 1110 (West 2002).  In the 
absence of proof of a present disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992). 

As a present disability of tonsillitis is not shown, the 
Board finds that service connection for tonsillitis is not 
warranted.  The preponderance of the evidence is against the 
appellant's claim which must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

With regard to the issues of service connection for 
fibromyalgia, bilateral carpal tunnel syndrome and bilateral 
ankle disability claimed as osteoarthritis of the ankles, 
after a review of the evidence, the Board finds that the 
preponderance of the evidence is against entitlement to 
service connection for these disabilities.

Additional development is not needed at this time because no 
disability related to fibromyalgia, bilateral carpal tunnel 
syndrome or bilateral ankle disability is shown by the 
evidence of record.

Service medical records are negative for complaints, findings 
or diagnosis of fibromyalgia, carpal tunnel syndrome and a 
bilateral ankle disability.  In a medical history 
accompanying his separation examination in June 1967, the 
veteran denied having or having had swollen or painful 
joints, or foot trouble.  On examination, the clinical 
evaluation was normal for upper and lower extremities.

When seen by a gastroenterologist in August 2002 on review of 
systems, the veteran complained of pain on legs, feet, and 
joints.  No findings or diagnosis regarding these complaints 
was provided.  

Post-service private and VA treatment records do not 
currently show treatment for fibromyalgia, bilateral carpal 
tunnel syndrome, and bilateral ankle disability.  

Medical records on which a Social Security Administration 
decision was based include the report of an examination for a 
Disability Determination Program in December 2001.  The range 
of motion of the veteran's ankles, wrists and thumbs was 
shown as normal.  These records do not show findings or a 
diagnosis of fibromyalgia, bilateral carpal tunnel syndrome, 
and bilateral ankle disabilities.

As previously stated, the existence of a current disability 
is the cornerstone of a claim for VA disability compensation.  
38 U.S.C.A. § 1110 (West 2002).  However, there is no 
competent medical evidence of a current diagnosis of 
fibromyalgia, bilateral carpal tunnel syndrome or bilateral 
ankle disability.  In the absence of proof of a present 
disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  

The Board recognizes the contentions of the veteran.  Lay 
statements are considered to be competent evidence when 
describing the features or symptoms of an injury or illness.  
Falzone v. Brown, Vet. App. 398 (1995).  As a layperson, 
however the veteran is not competent to provide an opinion 
requiring medical knowledge, such as a diagnosis, or an 
opinion relating to medical causation and etiology that 
requires a clinical examination by a medical professional.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  As a result, 
his statements do not constitute competent medical evidence 
that he has a current diagnosis of the claimed disabilities.  

Based upon the foregoing, the Board finds that the 
preponderance of the competent and probative evidence is 
against the veteran's claim of entitlement to service 
connection for fibromyalgia, bilateral carpal tunnel syndrome 
and bilateral ankle disability.  There is no probative, 
competent medical evidence of record of a current diagnosis 
of these claimed disorders.  Lacking a current medical 
diagnosis of fibromyalgia, bilateral carpal tunnel syndrome, 
or bilateral ankle disability which can be linked to service, 
service connection must be denied.  Since the preponderance 
of the evidence is against the claim of service-connection 
for fibromyalgia, bilateral carpal tunnel syndrome, or 
bilateral ankle disability, the benefit of the doubt rule 
does not apply and service connection must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).




ORDER

Entitlement to service connection for tonsillitis is denied.

Entitlement to service connection for fibromyalgia is denied.

Entitlement to service connection for bilateral carpal tunnel 
syndrome is denied.

Entitlement to service connection for bilateral ankle 
disability is denied.


REMAND

Further development is needed on the issues of entitlement to 
service connection for a psychiatric disorder, a left knee 
disability, and a right knee disability prior to appellate 
review.  

The veteran seeks entitlement to service connection for a 
left knee disability and a right knee disability.  The 
veteran contends that his left knee has been afflicted since 
service and also claims that his right knee disability is due 
to service and to overuse due to his left knee disability.  

Service medical records show in April 1967 the veteran 
complained of a painful knee and stated that the use of an 
Ace bandage was no good.  The entry did not refer to which 
knee the veteran was complaining about and no diagnosis was 
provided.  At his separation examination in June 1967, the 
veteran's lower extremities were clinically normal.  Post 
service, a private medical report in September 1976 indicated 
that the veteran had been seen for left knee pain since 1971.  
There were osteoarthritic changes without trauma.  

Private medical records show that in May 2000, the veteran 
injured his left knee while working.  A MRI at that time 
revealed degenerative changes in the left knee joint.  In 
August 2000, the veteran had arthroscopy of the left knee 
which revealed a torn lateral and medial meniscus.  

At a VA examination in September 2006 the veteran complained 
of bilateral knee pain ever since the 1990s for which he 
denied any traumatic event.  The veteran attributed the pain 
to military activities in which he performed strenuous 
exercises, road marches and running.  The examiner diagnosed 
status post left knee meniscectomy with residual 
patellofemoral dysfunction; chondromalacia patella of the 
left knee; right knee medial meniscal tear; and 
chondromalacia patella in the right knee.  The examiner 
opined that the veteran's right and left knee conditions were 
related mainly to degenerative joint disease (DJD) which 
affected both knees with onset most likely in the 1990s as 
these conditions take time to evolve and develop.  The 
examiner noted that at the time of a meniscectomy on the 
veteran's left knee in 2000 due to a meniscal injury he was 
found to already have DJD changes affecting his left knee 
joint.  Based on the finding that prior to an injury in 2000 
to the veteran's left knee, he had DJD changes affecting his 
left knee joint, a medical opinion is necessary to address 
whether DJD of the bilateral knee is linked to service, the 
complaints of knee pain shown in service, or if the right 
knee disability is secondary to the left knee disability.  
38 C.F.R. § 3.159(c)(4).

With regard to the issue of entitlement to service connection 
for a psychiatric disorder, a May 2001 VA psychiatric 
examination report related a diagnosis of adjustment reaction 
with mixed emotional features.  At a VA examination in August 
2006 the examiner found no evidence of psychiatric 
complaints, psychiatric findings, or psychiatric treatment 
during military service and opined the veteran's current 
psychiatric disorder, diagnosed as depressive disorder, not 
otherwise specified, was not caused by or a result of his 
military service.  More recently, however, the veteran 
contends that his nervous disorder is secondary to the 
service-connected condition of chronic gastritis and GERD.  
He claims that disability provokes anxiety and depression and 
does not permit him to function adequately.  Post service 
medical records show that in May 1969 the veteran was seen 
for complaints of nausea and poor appetite and the examiner 
thought it seemed like psychopysiologic gastrointestinal 
reaction.  The veteran's contention that his nervous 
condition is related to his service-connected gastritis and 
GERD was not addressed by the August 2006 examiner.  
Accordingly, a remand is necessary for an additional medical 
opinion.  38 C.F.R. § 3.159(c)(4).  In addition, as the 
veteran is claiming a psychiatric disorder secondary to a 
service-connected disorder, notice under the provisions of 
the Veterans Claims Assistance Act of 2000 (VCAA) should be 
provided regarding the evidence necessary to substantiate the 
claim. 

The veteran has also claimed entitlement to a TDIU rating.  
However, that claim is inextricably intertwined with the 
other claims being remanded because the outcome of those 
claims may have a bearing upon the claim for TDIU.  The 
appropriate remedy where a pending claim is inextricably 
intertwined with a claim currently on appeal is to remand the 
claim on appeal pending the adjudication of the inextricably 
intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 
(1991). 

Accordingly, the case is REMANDED for the following action:

1.  Under the provisions of the VCAA, 
notify the veteran of the evidence to 
substantiate a claim for service 
connection for a psychiatric disorder on 
the merits and claimed as secondary to a 
service-connected disorder.

2.  Request that the VA medical examiner 
that provided an examination of the 
veteran's bilateral knee disability in 
September 2006 provide an addendum to his 
September 2006 examination report to 
determine the nature and etiology of the 
right and left knee disabilities.  The 
claims file and a copy of this remand must 
be made available to and reviewed by the 
examiner in conjunction with the requested 
review.  The need for a further 
examination is left to the discretion of 
the examiner.  If he is not available, 
please request an addendum from an 
appropriate medical specialist, with the 
additional examination request option. 

The examiner/reviewer should consider each 
knee separately.  The opinion should 
address whether it is at least as likely 
as not (50 percent or greater probability) 
that the veteran's current left knee 
disability shown as DJD (which was shown 
at the time of his meniscectomy in 2000) 
and/or any additional current left knee 
disorder, is related (a) to his service; 
(b) complaints of knee pain in service; or 
(c) an incident in service.  

The opinion should also address whether it 
is at least as likely as not (50 percent 
or greater probability) that the veteran's 
current right knee disability shown as 
DJD, and/or any other currently diagnosed 
right knee disability, is related (a) to 
his service; (b) complaints of knee pain 
in service; (c) an incident in service; or 
(d) secondary to his left knee disability.  
A rationale should be provided for all 
opinions expressed.    

3.  Schedule the veteran for a VA 
examination to determine the etiology of 
his psychiatric disorder, diagnosed as 
depressive disorder, not otherwise 
specified, to include as secondary to his 
service-connected gastritis and GERD.  The 
claims folder must be made available to 
and be reviewed by the examiner in 
conjunction with the examination and the 
review should be noted in the examination 
report.  The VA examiner should provide an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
greater) that the veteran has a current 
psychiatric disorder that (a) was caused 
or aggravated by his period of active 
service; or (b) is secondary to his 
service-connected gastritis and GERD.  A 
rationale should be provided for all 
opinions expressed.  

4.  Then, readjudicate the claims of 
entitlement to service connection for a 
left knee disability, right knee 
disability, a psychiatric disability and 
entitlement to a TDIU.  If any benefit 
sought on appeal remains denied, issue a 
supplemental statement of the case and 
allow the appropriate time for response.  
Thereafter, return the case to the Board.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
L. M. BARNARD	
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


